Case 5:19-cv-02413-JLS-KK Document 16 Filed 07/28/20 Page 1 of 2 Page ID #:240



 1
 2
 3                                                                       JS-6
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11 MARIBEL BOLANOS, on behalf of                )   Case No. 5:19-CV-02413-JLS-KK_
   herself and all others similarly situated,   )
12                                              )
                Plaintiff,                      )   ORDER REMANDING ACTION TO
13        vs.                                   )   RIVERSIDE COUNTY SUPERIOR
                                                )   COURT
14 TEXAS ROADHOUSE                              )
   MANAGEMENT CORP., a Kentucky                 )
15 corporation; TEXAS ROADHOUSE,                )
   INC., a Delaware corporation; and            )
16 DOES 1 through 100, inclusive,               )
                                                )
17               Defendants.                    )
                                                )
18                                              )
                                                )
19                                              )
20
21
22
23
24
25
26
27
28
Case 5:19-cv-02413-JLS-KK Document 16 Filed 07/28/20 Page 2 of 2 Page ID #:241



 1         Based on the stipulation of the parties seeking remand of this action in order to
 2 effectuate a settlement of this action concurrently with a separately filed PAGA action
 3 now pending in Riverside County Superior Court, the Court remands this action to
 4 Riverside County Superior Court. Each party shall bear her and its own attorneys’
 5 fees and costs associated with the removal and remand.
 6
 7         IT IS SO ORDERED.
 8
     Dated: July 28, 2020                   ______________________________
 9
                                                 Hon. Josephine L. Staton
10                                               United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
